                              Case 2:20-cv-02311-MWF-GJS Document 1 Filed 03/10/20 Page 1 of 21 Page ID #:1



                                    CLARKSON LAW FIRM, P.C.
                               1    Ryan J. Clarkson (SBN 257074)
                                    rclarkson@clarksonlawfirm.com
                               2    Matthew T. Theriault (SBN 244037)
                                    mtheriault@clarksonlawfirm.com
                               3    Celine Cohan (SBN 282661)
                                    ccohan@clarksonlawfirm.com
                               4    9255 Sunset Blvd., Ste. 804
                                    Los Angeles, CA 90069
                               5    Tel: (213) 788-4050
                                    Fax: (213) 788-4070
                               6
                                    Attorneys for Plaintiff
                               7

                               8                                    UNITED STATES DISTRICT COURT

                               9                                  CENTRAL DISTRICT OF CALIFORNIA
                              10    MOCHA GUNARATNA, individually                         Case No.
                              11    and on behalf of all others similarly
                                    situated,                                             CLASS ACTION COMPLAINT
9255 Sunset Blvd., Ste. 804
CLARKSON LAW FIRM, P.C.




                              12
 Los Angeles, CA, 90069




                                                              Plaintiff,                  1. VIOLATION OF CALIFORNIA
                              13                                                             CONSUMERS LEGAL REMEDIES
                                            vs.                                              ACT, CIVIL CODE § 1750, et. seq.
                              14    DENNIS GROSS COSMETOLOGY                              2. VIOLATION OF CALIFORNIA
                              15    LLC, a New York Limited Liability                        FALSE ADVERTISING LAW,
                                    Company, DENNIS GROSS                                    BUSINESS AND PROFESSIONS
                              16    DERMATOLOGY LLC, a New York                              CODE § 17500, et. seq.
                                    Limited Liability Company,
                              17                                                          3. VIOLATION OF CALIFORNIA
                                                              Defendants.                    UNFAIR COMPETITION LAW,
                              18                                                             BUSINESS AND PROFESSIONS
                                                                                             CODE § 17200, et. seq.
                              19                                                          4. BREACH OF EXPRESS
                              20                                                             WARRANTY

                              21                                                          5. UNJUST ENRICHMENT

                              22
                                                                                          DEMAND FOR JURY TRIAL
                              23

                              24             Plaintiff Mocha Gunaratna (“Plaintiff” or “Ms. Gunaratna”), individually and
                              25    on behalf of all others similarly situated, by and through her attorneys, brings this
                              26    class action against Defendants Dennis Gross Cosmetology LLC, Dennis Gross
                              27    Dermatology LLC (collectively, “Defendants”) and alleges as follows:
                              28

                                                                                      1
                                   Error! Unknown document property name.             1
                                                                            CLASS ACTION COMPLAINT
                              Case 2:20-cv-02311-MWF-GJS Document 1 Filed 03/10/20 Page 2 of 21 Page ID #:2




                               1                                        SUMMARY OF THE ACTION
                               2             1.      Defendants sell a line of fake collagen cosmetic products that do not
                               3    contain any collagen whatsoever.
                               4             2.      This is a class action lawsuit brought on behalf of all purchasers of the
                               5    Dennis Gross C + Collagen product line, including C + Collagen Deep Cream, C +
                               6    Collagen Serum, C + Collagen Mist, and C + Collagen Eye Cream (collectively, the
                               7    “Products”), sold online and at retail outlets throughout California and the United
                               8    States. True and accurate representations of the Products’ front labels are depicted
                               9    below.
                              10

                              11
9255 Sunset Blvd., Ste. 804
CLARKSON LAW FIRM, P.C.




                              12
 Los Angeles, CA, 90069




                              13

                              14

                              15

                              16

                              17

                              18

                              19
                              20

                              21

                              22

                              23             3.      Defendants’ claims are false, misleading, deceptive, unfair, fraudulent,
                              24    and unlawful under California’s Consumers Legal Remedies Act (“CLRA”), Civil
                              25    Code Section 1750 et seq., Unfair Competition Law (“UCL”), Business and
                              26    Professions Code Sections 17200, et seq., the False Advertising Law (“FAL”)
                              27    17500 et seq.; in breach of Defendants’ express warranty; and resulting in
                              28    Defendants’ unjust enrichment.
                                                                                      2
                                   Error! Unknown document property name.             2
                                                                            CLASS ACTION COMPLAINT
                              Case 2:20-cv-02311-MWF-GJS Document 1 Filed 03/10/20 Page 3 of 21 Page ID #:3




                               1             4.      Defendants’ false and deceptive claims are uniformly advertised through
                               2    their front label, packaging, website, and other media, in violation of California
                               3    advertising laws.
                               4             5.      Through their false, misleading, and deceptive advertising, Defendants
                               5    have duped thousands or more consumers into buying the Products at stores across
                               6    California and the United States based on their material claims that the Products
                               7    contain collagen.
                               8             6.      Plaintiff and members of the Plaintiff’s Class purchased the Products in
                               9    reliance on Defendants’ material misrepresentations. They would not have
                              10    purchased the Products had they known the claims as described herein were false,
                              11    deceptive, and misleading.
9255 Sunset Blvd., Ste. 804
CLARKSON LAW FIRM, P.C.




                              12                                                   PARTIES
 Los Angeles, CA, 90069




                              13             7.      Plaintiff is, and at all times relevant hereto was, a citizen of California
                              14    residing in the County of Los Angeles. Plaintiff purchased the C + Collagen Deep
                              15    Cream and C + Collagen Serum Products at a Sephora store located at The Grove in
                              16    Los Angeles, California in 2018 for approximately $75 each. In making her
                              17    purchase decision, Plaintiff relied upon Defendant’s labeling, packaging, and
                              18    advertising claims, including the bold typeface front label “Collagen” claim under
                              19    the mistaken belief that the Products contained collagen. Plaintiff lost money in the
                              20    form of the price premium she paid for Products which falsely claim to contain
                              21    collagen.
                              22             8.      Defendants and their agents prepared, approved, and disseminated the
                              23    Products’ labeling and advertising statewide and nationwide. Defendants designed
                              24    the Products’ labels to entice consumers who sought to purchase products
                              25    containing collagen. If Plaintiff had known that the Products did not contain
                              26    collagen, she would not have purchased the Products, let alone paid a “premium”
                              27    for such a valued benefit.
                              28            ///
                                                                                      3
                                   Error! Unknown document property name.             3
                                                                            CLASS ACTION COMPLAINT
                              Case 2:20-cv-02311-MWF-GJS Document 1 Filed 03/10/20 Page 4 of 21 Page ID #:4




                               1             9.      Defendant Dennis Gross Cosmetology LLC is a limited liability
                               2    company headquartered in New York. Dennis Gross Cosmetology LLC maintains
                               3    its principal business office at 500 5th Ave., New York, NY 10021. Dennis Gross
                               4    Cosmetology LLC, directly and through its agents, has substantial contacts with and
                               5    receives substantial benefits and income from and through the State of California.
                               6    Dennis Gross Cosmetology LLC is an owner, manufacturer, and/or distributor of the
                               7    Dennis Gross C + Collagen product line, and is a company that created and/or
                               8    authorized the false, misleading, and deceptive labeling and packaging for the
                               9    Products.
                              10             10. Defendant Dennis Gross Dermatology LLC is a limited liability
                              11    company headquartered in New York. Dennis Gross Dermatology LLC maintains
9255 Sunset Blvd., Ste. 804
CLARKSON LAW FIRM, P.C.




                              12    its principal business office at 444 Madison Ave., New York, NY 10022. Dennis
 Los Angeles, CA, 90069




                              13    Gross Dermatology LLC, directly and through its agents, has substantial contacts
                              14    with and receives substantial benefits and income from and through the State of
                              15    California. Dennis Gross Dermatology LLC is an owner, manufacturer, and/or
                              16    distributor of the Dennis Gross C + Collagen product line, and is a company that
                              17    created and/or authorized the false, misleading, and deceptive labeling and
                              18    packaging for the Products.
                              19             11. Defendants, upon becoming involved with the manufacture, advertising,
                              20    and sale of the Products, knew or should have known that the claims about the
                              21    Products and, in particular, the claims suggesting and/or outright stating that the
                              22    Products are composed of “collagen” are false, deceptive, and misleading.
                              23    Defendants affirmatively misrepresented the contents and benefits of the Products in
                              24    order to convince the public and the Products’ users to purchase and use the
                              25    Products, resulting in profits of millions of dollars or more to Defendants, all to the
                              26    damage and detriment of the consuming public.
                              27            ///
                              28            ///
                                                                                      4
                                   Error! Unknown document property name.             4
                                                                            CLASS ACTION COMPLAINT
                              Case 2:20-cv-02311-MWF-GJS Document 1 Filed 03/10/20 Page 5 of 21 Page ID #:5




                               1                                        JURISDICTION AND VENUE
                               2             12. This Court has subject matter jurisdiction of this action pursuant to 28
                               3    U.S.C. Section 1332 and the Class Action Fairness Act of 2005 because: (i) there
                               4    are 100 or more class members, (ii) there is an aggregate amount in controversy
                               5    exceeding $5,000,000, exclusive of interest and costs, and (iii) there is minimal
                               6    diversity because at least one plaintiff and defendant are citizens of different states.
                               7    This Court has supplemental jurisdiction over any state law claims pursuant to 28
                               8    U.S.C. Section 1367.
                               9             13. Pursuant to 28 U.S.C. Section 1391, this Court is the proper venue for
                              10    this action because a substantial part of the events, omissions, and acts giving rise to
                              11    the claims herein occurred in this District. Plaintiff is a citizen of California, resides
9255 Sunset Blvd., Ste. 804
CLARKSON LAW FIRM, P.C.




                              12    in this District, and purchased the Products within this District. Moreover,
 Los Angeles, CA, 90069




                              13    Defendants receive substantial compensation from sales in this District, and
                              14    Defendants made numerous misrepresentations which had a substantial effect in this
                              15    District, including but not limited to, label, packaging, and Internet advertisements,
                              16    among other advertising.
                              17             14. Defendants are subject to personal jurisdiction in California based upon
                              18    sufficient minimum contacts which exist between Defendants and California.
                              19    Defendants are authorized to do and doing business in California.
                              20                                            FACTUAL ALLEGATIONS
                              21             15.          Collagen is the single most abundant protein found in the cartilage,
                              22    bone, and tissues of animals, fish, and humans. It is a major insoluble fibrous
                              23    protein in the extracellular matrix and connective tissue. It is found in tendons and
                              24    ligaments, as well as the cornea, cartilage, bones, gut, blood vessels and
                              25    intervertebral discs. Collagen is not found in plants.
                              26            16.           Collagen has been linked to youthful skin, hair, and nails. As a
                              27    result, sales of collagen anti-aging products in the United States are booming as
                              28    consumers look to improve their skin, hair, and nails. In fact, the United States
                                                                                       5
                                   Error! Unknown document property name.              5
                                                                             CLASS ACTION COMPLAINT
                              Case 2:20-cv-02311-MWF-GJS Document 1 Filed 03/10/20 Page 6 of 21 Page ID #:6




                               1    collagen market is expected to double in size over the next decade with much of that
                               2    growth coming from cosmetics.
                               3             17.          Honest collagen cosmetic manufacturers sell products that actually
                               4    contain collagen, while honest amino acid cosmetic manufacturers are careful not to
                               5    deceptively label their products as containing collagen. The latter otherwise label
                               6    and advertise their products as containing peptides or “boosters.” Truth in
                               7    advertising and labeling of collagen cosmetics is critical to ensuring fair competition
                               8    and a properly functioning marketplace.
                               9             18.          Defendants uniformly and consistently label and advertise the
                              10    Products as containing “C + Collagen” – meaning they contain Vitamin C and
                              11    Collagen. While the Products do in fact contain Vitamin C, the Products contain
9255 Sunset Blvd., Ste. 804
CLARKSON LAW FIRM, P.C.




                              12    zero collagen.
 Los Angeles, CA, 90069




                              13             19.           Defendants list purported “Collagen Amino Acids” as an ingredient
                              14    in the Products. However, amino acids are just the building blocks of proteins in the
                              15    human body, of which collagen is but one example. Amino acids are as different
                              16    from collagen as auto parts are from an automobile.
                              17             20.          Defendants’ false labeling and advertising lead consumers to believe
                              18    they are purchasing a product which contains collagen.
                              19             21.          Defendants have made, and continue to make these false, deceptive,
                              20    misleading, unfair, fraudulent, and unlawful claims and promises to consumers
                              21    about the presence of collagen in the Products.
                              22             22.          Plaintiff and the Class purchased the Products in reliance upon the
                              23    challenged “collagen” label and advertising claims.
                              24             23.          Plaintiff and the Class would not have purchased the Products had
                              25    they known the Products did not contain collagen.
                              26             24.          Defendants’ conduct threatens California and nationwide consumers
                              27    by disseminating deceptive and misleading advertising of the Products. Defendants’
                              28    conduct also threatens other companies, large and small, who “play by the rules.”
                                                                                      6
                                   Error! Unknown document property name.             6
                                                                            CLASS ACTION COMPLAINT
                              Case 2:20-cv-02311-MWF-GJS Document 1 Filed 03/10/20 Page 7 of 21 Page ID #:7




                               1    Defendants’ conduct stifles competition, has a negative impact on the marketplace,
                               2    and reduces consumer choice.
                               3             25.          Upon information and belief, Plaintiff alleges that during the course
                               4    of the deception Defendants have sold thousands of units of the Products based
                               5    upon the false and deceptive labels.
                               6             26.          Plaintiff and the Class have suffered injury in fact and have lost
                               7    money as a result of Defendants’ false representations. Plaintiff and the Class would
                               8    not have purchased the Products if they had known that the labeling as described
                               9    herein was false.
                              10             27.          Plaintiff makes the allegations herein upon personal knowledge as to
                              11    herself and her own acts and experiences, and as to all other matters, upon
9255 Sunset Blvd., Ste. 804
CLARKSON LAW FIRM, P.C.




                              12    information and belief, including investigation conducted by her attorneys.
 Los Angeles, CA, 90069




                              13             28.          Defendants’ false and misleading statements should be enjoined due
                              14    to the false, misleading, and/or deceptive nature of Defendants’ false, deceptive,
                              15    misleading, unfair, fraudulent, and unlawful claims that the Products contain
                              16    collagen. In addition, Defendants should be compelled to provide restitutionary
                              17    damages to consumers in an amount to be determined at trial.
                              18                                            CLASS ALLEGATIONS
                              19             29.          Plaintiff brings this action on her own behalf and on behalf of all
                              20    other persons similarly situated. The Class which Plaintiff seeks to represent
                              21    comprises:
                              22
                                            All persons who purchased the Products in the United States or,
                              23            alternatively, the State of California, for personal use and not for
                              24            resale during the time period of four years prior to the filing of the
                                            complaint through the present.
                              25

                              26             Said definition may be further defined or amended by additional pleadings,
                              27    evidentiary hearings, a class certification hearing, and orders of this Court.
                              28            ///
                                                                                      7
                                   Error! Unknown document property name.             7
                                                                            CLASS ACTION COMPLAINT
                              Case 2:20-cv-02311-MWF-GJS Document 1 Filed 03/10/20 Page 8 of 21 Page ID #:8




                               1            30.      The Class is so numerous that their individual joinder herein is
                               2    impracticable. On information and belief, members of the Class number in the
                               3    thousands throughout California and the United States. The precise number of
                               4    Class members and their identities are unknown to Plaintiff at this time but may be
                               5    determined through discovery. Class members may be notified of the pendency of
                               6    this action by mail and/or publication through the distribution records of Defendants
                               7    and third-party retailers and vendors.
                               8             31.           Common questions of fact and law predominate over questions
                               9    which may affect individual class members, including the following:
                              10                      a.      Whether Defendants’ conduct constitutes an unfair method of
                              11    competition or unfair or deceptive act or practice in violation of California Civil Code
9255 Sunset Blvd., Ste. 804
CLARKSON LAW FIRM, P.C.




                              12    Section 1750, et seq.;
 Los Angeles, CA, 90069




                              13                      b.      Whether Defendants used deceptive representations in connection
                              14    with the sale of the Products in violation of California Civil Code Section 1750, et
                              15    seq.;
                              16                      c.      Whether Defendants represented the Products have characteristics
                              17    that they do not have in violation of California Civil Code Section 1750, et seq.;
                              18                      d.      Whether Defendants advertised the Products with the intent not to
                              19    sell them as advertised in violation of California Civil Code Section 1750, et seq.;
                              20                      e.      Whether Defendants’ advertising is untrue or misleading within the
                              21    meaning of Business and Professions Code Section 17500, et seq.;
                              22                      f.      Whether Defendants knew or by the exercise of reasonable care
                              23    should have known their advertising was and is untrue or misleading in violation of
                              24    Business and Professions Code Section 17500, et seq.;
                              25                      g.      Whether Defendants made false and misleading representations in
                              26    their advertising and labeling of the Products in violation of Business and Professions
                              27    Code Section 17500, et seq.;
                              28

                                                                                      8
                                   Error! Unknown document property name.             8
                                                                            CLASS ACTION COMPLAINT
                              Case 2:20-cv-02311-MWF-GJS Document 1 Filed 03/10/20 Page 9 of 21 Page ID #:9




                               1                      h.      Whether Defendants’ conduct is an unfair business act or practice
                               2    within the meaning of Business and Professions Code Section 17200, et seq.;
                               3                      i.      Whether Defendants’ conduct is a fraudulent business act or
                               4    practice within the meaning of Business and Professions Code Section 17200, et seq.;
                               5                      j.      Whether Defendants’ conduct is an unlawful business act or
                               6    practice within the meaning of Business and Professions Code Section 17200, et seq.;
                               7                      k.      Whether Plaintiff and the Class paid more money or a premium
                               8    amount for the Products than they actually received; and
                               9                      l.      How much more money or premium amount Plaintiff and the Class
                              10    paid for the Products than they actually received.
                              11             32.           Plaintiff’s claims are typical of the claims of the Class, and Plaintiff
9255 Sunset Blvd., Ste. 804
CLARKSON LAW FIRM, P.C.




                              12    will fairly and adequately represent and protect the interests of the Class. Plaintiff
 Los Angeles, CA, 90069




                              13    has retained competent and experienced counsel in class action and other complex
                              14    litigation.
                              15             33.           Plaintiff and the Class have suffered injury in fact and have lost
                              16    money as a result of Defendants’ false representations and material omissions.
                              17    Plaintiff and the Class purchased the Products under the false belief that the
                              18    Products contained collagen. Plaintiff and the Class relied upon Defendants’
                              19    labeling, packaging, and advertising claims and would not have purchased the
                              20    Products if they had known that the Products did not contain collagen.
                              21             34.           A class action is superior to other available methods for fair and
                              22    efficient adjudication of this controversy. The expense and burden of individual
                              23    litigation would make it impracticable or impossible for the Class to prosecute their
                              24    claims individually.
                              25             35.           The trial and litigation of Plaintiff’s claims are manageable.
                              26    Individual litigation of the legal and factual issues raised by Defendants’ conduct
                              27    would increase delay and expense to all parties and the court system. The class
                              28    action device presents far fewer management difficulties and provides the benefits
                                                                                       9
                                   Error! Unknown document property name.              9
                                                                            CLASS ACTION COMPLAINT
                              Case 2:20-cv-02311-MWF-GJS Document 1 Filed 03/10/20 Page 10 of 21 Page ID #:10




                               1    of a single, uniform adjudication, economics of scale, and comprehensive
                               2    supervision by a single court.
                               3             36.          Defendants have acted on grounds generally applicable to the entire
                               4    Class, thereby making final injunctive relief and/or corresponding declaratory relief
                               5    appropriate with respect to the Class as a whole. The prosecution of separate actions
                               6    by individual Class members would create the risk of inconsistent or varying
                               7    adjudications with respect to individual Class members that would establish
                               8    incompatible standards of conduct for Defendant.
                               9             37.          Absent a class action, Defendants will likely retain the benefits of
                              10    their wrongdoing. Because of the small size of the individual Class members’
                              11    claims, few, if any, Class members could afford to seek legal redress for the wrongs
9255 Sunset Blvd., Ste. 804
CLARKSON LAW FIRM, P.C.




                              12    complained of herein. Absent a representative action, the Class will continue to
 Los Angeles, CA, 90069




                              13    suffer losses and Defendants will be allowed to continue these violations of law and
                              14    to retain the proceeds of their ill-gotten gains.
                              15             38.          On May 23, 2019, written notice was sent to Defendants via certified
                              16    U.S. mail pursuant to Civil Code Section 1750, et seq., which set forth the claims of
                              17    the Class concerning the Products’ false, misleading, deceptive, unlawful, unfair,
                              18    and fraudulent claims.
                              19                                                 COUNT ONE
                              20                      Violation of California Consumers Legal Remedies Act,
                              21                                       California Civil Code 1750, et seq.
                              22                                     (By Plaintiff against all Defendants)
                              23             39.          Plaintiff repeats and realleges the allegations of the previous
                              24    paragraphs, and incorporates the same as if set forth herein at length.
                              25             40.          Plaintiff brings this cause of action pursuant to Civil Code Section
                              26    1750, et seq., the Consumers Legal Remedies Act (“CLRA”), on her own behalf and
                              27    on behalf of all other persons similarly situated. Plaintiff seeks to represent a Class
                              28    consisting of “All persons who purchased the Products in the United States or,
                                                                                       10
                                   Error! Unknown document property name.              10
                                                                            CLASS ACTION COMPLAINT
                              Case 2:20-cv-02311-MWF-GJS Document 1 Filed 03/10/20 Page 11 of 21 Page ID #:11




                               1    alternatively, the State of California, for personal use and not for resale during the
                               2    time period of four years prior to the filing of the complaint through the present.”
                               3    Excluded from the Class are Defendants’ officers, directors, and employees, and any
                               4    individual who received remunerations from Defendants in connection with that
                               5    individual’s use or endorsement of the Products.
                               6             41.          The Class consists of thousands of persons, the joinder of whom is
                               7    impracticable.
                               8             42.          There are questions of law and fact common to the Class, which
                               9    questions are substantially similar and predominate over questions affecting the
                              10    individual Class members, as set forth hereinabove.
                              11             43.          The CLRA prohibits certain “unfair methods of competition and
9255 Sunset Blvd., Ste. 804
CLARKSON LAW FIRM, P.C.




                              12    unfair or deceptive acts or practices” in connection with the sale of goods.
 Los Angeles, CA, 90069




                              13             44.          The policies, acts, and practices described herein were intended to
                              14    result in the sale of the Products to the consuming public, and violated and continue
                              15    to violate the CLRA by (1) using deceptive representations in connection with the
                              16    Products; and (2) advertising, labeling, and packaging the Products with intent not
                              17    to sell them as advertised.
                              18             45.          Defendants fraudulently deceived Plaintiff and the Class by
                              19    misrepresenting the Products as having characteristics which they do not have, e.g.,
                              20    labeling and advertising the Products as containing collagen. In doing so,
                              21    Defendants misrepresented and concealed material facts from Plaintiff and the
                              22    Class. Said misrepresentations and concealment were done with the intention of
                              23    deceiving Plaintiff and the Class and depriving them of their legal rights and money.
                              24             46.          Defendants fraudulently deceived Plaintiff and the Class by labeling
                              25    and advertising the Products with intent not to sell them as advertised. Specifically,
                              26    Defendants labeled and misrepresented the Products as containing collagen. In
                              27    doing so, Defendants misrepresented and concealed material facts from Plaintiff and
                              28

                                                                                      11
                                   Error! Unknown document property name.             11
                                                                            CLASS ACTION COMPLAINT
                              Case 2:20-cv-02311-MWF-GJS Document 1 Filed 03/10/20 Page 12 of 21 Page ID #:12




                               1    the Class. Said misrepresentations and concealment were done with the intention of
                               2    deceiving Plaintiff and the Class and depriving them of their legal rights and money.
                               3             47.          Defendants knew or should have known, through the exercise of
                               4    reasonable care, that the Products’ labeling and advertising were misleading.
                               5             48.          Defendants’ actions as described herein were done with conscious
                               6    disregard of Plaintiff’s rights, and Defendants were wanton and malicious in their
                               7    concealment of the same.
                               8             49.          Defendants’ labeling and advertising of the Products were material
                               9    factors in Plaintiff’s and the Class’s decisions to purchase the Products. Based on
                              10    Defendants’ labeling and advertising of the Products, Plaintiff and the Class
                              11    reasonably believed that they were purchasing Products that contained collagen.
9255 Sunset Blvd., Ste. 804
CLARKSON LAW FIRM, P.C.




                              12    Had they known the truth of the matter, that the Products did not actually contain
 Los Angeles, CA, 90069




                              13    collagen, Plaintiff and the Class would not have purchased the Products.
                              14             50.          Plaintiff and the Class have suffered injury in fact and have lost
                              15    money as a result of Defendants’ unfair, unlawful, and fraudulent conduct.
                              16    Specifically, Plaintiff paid for Products that she believed contained collagen. In
                              17    reality, the Products did not contain collagen. Plaintiff and the Class would not have
                              18    purchased the Products had they known the claims were false.
                              19             51.          Defendants’ false and misleading labeling and advertising should be
                              20    enjoined due to their false, misleading and/or deceptive nature.
                              21             52.          By letter dated May 23, 2019, Plaintiff advised Defendants of their
                              22    false and misleading claims pursuant to California Civil Code Section 1782(a).
                              23             53.          Pursuant to Section 1780(a) of the Act, Plaintiff seeks injunctive
                              24    relief in the form of an order enjoining the above-described wrongful acts and
                              25    practices of Defendant, including, but not limited to, an order enjoining Defendant
                              26    from continuing to make the label and advertising claims challenged herein.
                              27             54.          Plaintiff shall be irreparably harmed if such an order is not granted.
                              28    Plaintiff also seeks restitutionary relief.
                                                                                      12
                                   Error! Unknown document property name.             12
                                                                            CLASS ACTION COMPLAINT
                              Case 2:20-cv-02311-MWF-GJS Document 1 Filed 03/10/20 Page 13 of 21 Page ID #:13




                               1                                                 COUNT TWO
                               2                              Violation of California False Advertising Law,
                               3                                 Business & Professions Code 17500, et seq.
                               4                                      (By Plaintiff against all Defendants)
                               5             55.          Plaintiff repeats and realleges the allegations set forth in the
                               6    preceding paragraphs, and incorporates the same as if set forth herein at length.
                               7             56.          Plaintiff brings this cause of action pursuant to Business and
                               8    Professions Code Section 17500, et seq., on her own behalf and on behalf of all
                               9    other persons similarly situated. Plaintiff seeks to represent a Class consisting of
                              10    “All persons who purchased the Products in the United States or, alternatively, the
                              11    State of California, for personal use and not for resale during the time period of four
9255 Sunset Blvd., Ste. 804
CLARKSON LAW FIRM, P.C.




                              12    years through the present.” Excluded from the Class are Defendants’ officers,
 Los Angeles, CA, 90069




                              13    directors, and employees, and any individual who received remuneration from
                              14    Defendants in connection with that individual’s use or endorsement of the Products.
                              15             57.          California’s False Advertising Law, California Business and
                              16    Profession Code Section 17500, et seq., makes it “unlawful for any person to make
                              17    or disseminate or cause to be made or disseminated before the public in this state, in
                              18    any advertising device or in any other manner or means whatever, including over
                              19    the Internet, any statement, concerning personal property or services, professional or
                              20    otherwise, or performance or disposition thereof, which is untrue or misleading and
                              21    which is known, or which by the exercise of reasonable care should be known, to be
                              22    untrue or misleading.”
                              23             58.          Defendants knowingly spread misleading claims regarding the
                              24    Products as a means to mislead the public about the actual ingredients in the
                              25    Products.
                              26             59.          Defendants controlled the labeling, packaging, production, and
                              27    advertising of the Products. They knew or should have known, through the exercise
                              28

                                                                                      13
                                   Error! Unknown document property name.             13
                                                                            CLASS ACTION COMPLAINT
                              Case 2:20-cv-02311-MWF-GJS Document 1 Filed 03/10/20 Page 14 of 21 Page ID #:14




                               1    of reasonable care, that their representations and omissions about the ingredients of
                               2    the Products were untrue, deceptive, and misleading.
                               3             60.          Defendants’ actions of advertising and displaying misleading claims
                               4    and falsely labeling the Products “C + Collagen” in prominent type face on each
                               5    Product label are likely to deceive consumers into believing the Products contain
                               6    collagen.
                               7             61.          Defendants’ actions in violation of Section 17500 were false and
                               8    misleading such that the general public is and was likely to be deceived.
                               9             62.          Pursuant to Business & Professions Code Section 17535, Plaintiff
                              10    and the Class seek an order of this Court enjoining Defendants from continuing to
                              11    engage, use, or employ their practice of falsely advertising that the Products contain
9255 Sunset Blvd., Ste. 804
CLARKSON LAW FIRM, P.C.




                              12    collagen. Likewise, Plaintiff and the class seek an order requiring Defendants to
 Los Angeles, CA, 90069




                              13    disclose such misrepresentations, and additionally request an order awarding
                              14    Plaintiff and the Class restitution of the money wrongfully acquired by Defendants
                              15    in amount to be determined by trial.
                              16             63.          Plaintiff and the Class have suffered injury in fact and have lost
                              17    money as a result of Defendants’ false representations. Plaintiff and the Class
                              18    purchased the Products in reliance upon the claims by Defendants that the Products
                              19    contained collagen. Plaintiff would not have purchased the Products if she had
                              20    known that the claims and advertising as described herein were false.
                              21                                               COUNT THREE
                              22                          Violation of California Unfair Competition Law,
                              23                          Business & Professions Code Section 17200, et seq.
                              24                                     (By Plaintiff against all Defendants)
                              25             64.          Plaintiff repeats and realleges the allegations set forth above, and
                              26    incorporates the same as if set forth herein at length.
                              27             65.          Plaintiff brings this cause of action pursuant to Business and
                              28    Professions Code Section 17200, et seq., on her own behalf and on behalf of all
                                                                                      14
                                   Error! Unknown document property name.             14
                                                                            CLASS ACTION COMPLAINT
                              Case 2:20-cv-02311-MWF-GJS Document 1 Filed 03/10/20 Page 15 of 21 Page ID #:15




                               1    other persons similarly situated. Plaintiff seeks to represent a Class consisting of
                               2    “All persons who purchased the Products in the United States or, alternatively, the
                               3    State of California, for personal use and not for resale during the time period of four
                               4    years prior to the filing of the complaint through the present.” Excluded from the
                               5    Class are Defendants’ officers, directors, and employees, and any individual who
                               6    received remuneration from Defendants in connection with that individual’s use or
                               7    endorsement of the Products.
                               8             66.          In their labeling and advertising of the Products, Defendants mislead
                               9    consumers into believing the Products contain collagen.
                              10             67.          Defendants’ advertising claims and omissions about the Products are
                              11    false, deceptive, misleading, and unreasonable.
9255 Sunset Blvd., Ste. 804
CLARKSON LAW FIRM, P.C.




                              12             68.          The UCL prohibits “any unlawful, unfair... or fraudulent business
 Los Angeles, CA, 90069




                              13    act or practice.” Cal. Bus & Prof. Code § 17200.
                              14                                            A. “Unfair” Prong
                              15             69.          Under California’s Unfair Competition Law, Cal. Bus. & Prof. Code
                              16    § 17200, et. seq., a challenged activity is “unfair” when “any injury it causes
                              17    outweighs any benefits provided to consumers and the injury is one that the
                              18    consumers themselves could not reasonably avoid.” Camacho v. Auto Club of
                              19    Southern California, 142 Cal. App. 4th 1394, 1403 (2006).
                              20             70.          Defendants’ action of advertising and labeling the Products as
                              21    containing collagen is false.
                              22             71.          Defendants’ action of false advertising of their Products’ status
                              23    causes injuries to consumers, who do not receive what they were promised.
                              24             72.          Defendants’ false and deceptive claims that the Products contain
                              25    Collagen stifles competition in the marketplace.
                              26             73.          Consumers cannot avoid any of the injuries caused by Defendants’
                              27    false and misleading advertising of the Products.
                              28            ///
                                                                                      15
                                   Error! Unknown document property name.             15
                                                                            CLASS ACTION COMPLAINT
                              Case 2:20-cv-02311-MWF-GJS Document 1 Filed 03/10/20 Page 16 of 21 Page ID #:16




                               1             74.          Some courts conduct a balancing test to decide if a challenged
                               2    activity amounts to unfair conduct under California Business and Professions Code
                               3    Section 17200. In doing so, the courts “weigh the utility of the Defendant’s conduct
                               4    against the gravity of the harm alleged to the victim.” Davis v. HSBC Bank Nevada,
                               5    N.A., 691 F. 3d 1152, 1169 (9th Cir. 2012).
                               6             75.          Here, Defendants’ conduct of advertising their Products as
                               7    containing collagen when they do not results in financial harm to consumers. Thus,
                               8    the utility of Defendants’ conduct is vastly outweighed by the gravity of their harm.
                               9             76.          Some courts hold that the “unfairness must be tethered to some
                              10    legislative declared policy or proof of some actual or threatened impact on
                              11    competition.” Lozano v. AT&T Wireless Servs. Inc., 504 F. 3d 718, 735 (9th Cir.
9255 Sunset Blvd., Ste. 804
CLARKSON LAW FIRM, P.C.




                              12    2007).
 Los Angeles, CA, 90069




                              13             77.          Defendants’ labeling and advertising of the Products as containing
                              14    collagen is false, deceptive, misleading, and unreasonable, and constitutes unfair
                              15    conduct.
                              16             78.          Defendants knew or should have known of their unfair conduct.
                              17             79.          As alleged in the preceding paragraphs, the material
                              18    misrepresentations by Defendants detailed above constitute an unfair business
                              19    practice within the meaning of California Business & Professions Code § 17200.
                              20             80.          There were reasonably available alternatives to further Defendants’
                              21    legitimate business interests other than the conduct described herein. Defendants
                              22    could have marketed the Products without making any false statements about the
                              23    presence of collagen in the Products.
                              24             81.          All of the conduct alleged herein occurs and continues to occur in
                              25    Defendants’ business. Defendants’ wrongful conduct is part of a pattern or
                              26    generalized course of conduct repeated on thousands of occasions daily.
                              27             82.          Pursuant to Business & Professions Code Section 17203, Plaintiff
                              28    and the Class seek an order of this Court enjoining Defendants from continuing to
                                                                                      16
                                   Error! Unknown document property name.             16
                                                                            CLASS ACTION COMPLAINT
                              Case 2:20-cv-02311-MWF-GJS Document 1 Filed 03/10/20 Page 17 of 21 Page ID #:17




                               1    engage, use, or employ its practice of false and deceptive advertising and labeling of
                               2    the Products. Likewise, Plaintiff and the Class seek an order requiring Defendants
                               3    to disclose such misrepresentations, and additionally request an order awarding
                               4    Plaintiff restitution of the money wrongfully acquired by Defendants in an amount
                               5    to be determined at trial.
                               6             83.          Plaintiff and the Class have suffered injury in fact and have lost
                               7    money as a result of Defendants’ unfair conduct. Plaintiff and the Class paid an
                               8    unwarranted premium for the Products. Plaintiff and the Class would not have
                               9    purchased the Products had they known that the Products lacked actual collagen.
                              10                                             B. “Fraudulent” Prong
                              11             84.          California Business and Profession Code Section 17200, et seq.
9255 Sunset Blvd., Ste. 804
CLARKSON LAW FIRM, P.C.




                              12    considers conduct fraudulent and prohibits said conduct if it is likely deceive
 Los Angeles, CA, 90069




                              13    members of the public. Bank of the West v. Superior Court, 2 Cal. 4th 1254, 553
                              14    (1992).
                              15             85.          Defendants’ conduct of advertising false claims about the presence
                              16    of collagen in the Products is likely to deceive members of the public.
                              17             86.           Defendants’ advertising and labeling of the Products as containing
                              18    collagen is false, deceptive, misleading, and unreasonable and constitutes fraudulent
                              19    conduct.
                              20             87.          Defendants knew or should have known of their fraudulent conduct.
                              21             88.          As alleged in the preceding paragraphs, the material
                              22    misrepresentations by Defendants detailed above constitute a fraudulent business
                              23    practice in violation of California Business & Professions Code Section 17200.
                              24             89.          There were reasonably available alternatives to further Defendants’
                              25    legitimate business interests, other than the conduct described herein. Defendants
                              26    could have marketed the Products without making any false statements about the
                              27    presence of collagen in the Products.
                              28            ///
                                                                                      17
                                   Error! Unknown document property name.             17
                                                                            CLASS ACTION COMPLAINT
                              Case 2:20-cv-02311-MWF-GJS Document 1 Filed 03/10/20 Page 18 of 21 Page ID #:18




                               1             90.          All of the conduct alleged herein occurs and continues to occur in
                               2    Defendants’ business. Defendants’ wrongful conduct is part of a pattern or
                               3    generalized course of conduct repeated on thousands of occasions daily.
                               4             91.          Pursuant to Business & Professions Code Section 17203, Plaintiff
                               5    and the Class seek an order of this Court enjoining Defendants from continuing to
                               6    engage, use, or employ its practice of false and deceptive advertising of the
                               7    Products. Likewise, Plaintiff and the Class seek an order requiring Defendants to
                               8    disclose such misrepresentations, and additionally request an order awarding
                               9    Plaintiff restitution of the money wrongfully acquired by Defendants in an amount
                              10    to be determined at trial.
                              11             92.          Plaintiff and the Class have suffered injury in fact and have lost
9255 Sunset Blvd., Ste. 804
CLARKSON LAW FIRM, P.C.




                              12    money as a result of Defendants’ fraudulent conduct. Plaintiff and the Class paid an
 Los Angeles, CA, 90069




                              13    unwarranted premium for the Products. Plaintiff and the Class would not have
                              14    purchased the Products if they had known that the Products did not contain collagen.
                              15                                             C. “Unlawful” Prong
                              16             93.          California Business and Professions Code Section 17200, et seq.,
                              17    identifies violations of other laws as “unlawful practices that the unfair competition
                              18    law makes independently actionable.” Velazquez v. GMAC Mortg. Corp., 605 F.
                              19    Supp. 2d 1049, 1068 (C.D. Cal. 2008).
                              20             94.          Defendants’ advertising of the Products, as alleged in the preceding
                              21    paragraphs, violates California Civil Code Section 1750, et seq., California Business
                              22    and Professions Code Section 17500, et seq.
                              23             95.          Defendants’ packaging, labeling, and advertising of the Products as
                              24    containing collagen are false, deceptive, misleading, and unreasonable, and
                              25    constitute unlawful conduct.
                              26             96.          Defendants knew or should have known of their unlawful conduct.
                              27            ///
                              28            ///
                                                                                      18
                                   Error! Unknown document property name.             18
                                                                            CLASS ACTION COMPLAINT
                              Case 2:20-cv-02311-MWF-GJS Document 1 Filed 03/10/20 Page 19 of 21 Page ID #:19




                               1             97.          As alleged in the preceding paragraphs, the misrepresentations by
                               2    Defendants detailed above constitute an unlawful business practice within the
                               3    meaning of California Business and Professions Code Section 17200.
                               4             98.          There were reasonably available alternatives to further Defendants’
                               5    legitimate business interests other than the conduct described herein. Defendants
                               6    could have truthfully labeled and advertised the Products.
                               7             99.          All of the conduct alleged herein occurred and continues to occur in
                               8    Defendants’ business. Defendants’ wrongful conduct is part of a pattern or
                               9    generalized course of conduct repeated on thousands of occasions daily.
                              10             100.         Pursuant to Business and Professions Code Section 17203, Plaintiff
                              11    and the Class seek an order of this Court enjoining Defendants from continuing to
9255 Sunset Blvd., Ste. 804
CLARKSON LAW FIRM, P.C.




                              12    engage, use, or employ its practice of false and deceptive advertising of the
 Los Angeles, CA, 90069




                              13    Products. Likewise, Plaintiff and the Class seek an order requiring Defendants to
                              14    disclose such misrepresentations, and additionally request an order awarding
                              15    Plaintiff restitution of the money wrongfully acquired by Defendants in an amount
                              16    to be determined at trial.
                              17             101.         Plaintiff and the Class have suffered injury in fact and have lost
                              18    money as a result of Defendants’ unlawful conduct. Plaintiff paid an unwarranted
                              19    premium for the Products. Plaintiff and the Class would not have purchased the
                              20    Products if they had known that Defendants deceived consumers into believing the
                              21    Products contained collagen.
                              22                                                  COUNT FOUR
                              23                                            Breach of Express Warranty
                              24                                     (By Plaintiff against all Defendants)
                              25             102.         Plaintiff repeats and realleges the all allegations of the previous
                              26    paragraphs and incorporates the same as if set forth herein at length.
                              27             103.         Defendants expressly warrant that the Products contain collagen, as
                              28    set forth above. Defendants’ claims constitute an affirmation of fact, promise,
                                                                                        19
                                   Error! Unknown document property name.               19
                                                                             CLASS ACTION COMPLAINT
                              Case 2:20-cv-02311-MWF-GJS Document 1 Filed 03/10/20 Page 20 of 21 Page ID #:20




                               1    and/or description of the goods that became part of the basis of the bargain and
                               2    created an express warranty that the goods would conform to the stated promise.
                               3    Plaintiff placed importance on Defendants’ claims.
                               4             104.         All conditions precedent to Defendants’ liability under this contract
                               5    have been performed by Plaintiff and the Class.
                               6             105.         Defendants breached the terms of the contract, including the express
                               7    warranties, with Plaintiff and the Class by not providing Products that conforms to
                               8    the advertising and label claims.
                               9             106.         As a result of Defendants’ breach of contract, Plaintiff and the Class
                              10    have been damaged in the amount to be determined at trial.
                              11                                                 COUNT FIVE
9255 Sunset Blvd., Ste. 804
CLARKSON LAW FIRM, P.C.




                              12                                               Unjust Enrichment
 Los Angeles, CA, 90069




                              13                                     (By Plaintiff against all Defendants)
                              14             107.          Plaintiff repeats and realleges the allegations set forth above, and
                              15    incorporates the same as if set forth herein at length.
                              16             108.         By means of Defendants’ wrongful conduct alleged herein,
                              17    Defendants knowingly sold the Products to Plaintiff and members of the Class in a
                              18    manner that was unfair, unconscionable, and oppressive.
                              19             109.         Defendants knowingly received and retained wrongful benefits and
                              20    funds from Plaintiff and members of the Class. In so doing, Defendants acted with
                              21    conscious disregard for the rights of Plaintiff and members of the Class.
                              22             110.         As a result of Defendants’ wrongful conduct as alleged herein,
                              23    Defendants have been unjustly enriched at the expense of, and to the detriment of,
                              24    Plaintiff and members of the Class.
                              25             111.         Defendants’ unjust enrichment is traceable to, and resulted directly
                              26    and proximately from, the conduct alleged herein.
                              27             112.         Under the common law doctrine of unjust enrichment, it is
                              28    inequitable for Defendants to be permitted to retain the benefits they received,
                                                                                      20
                                   Error! Unknown document property name.             20
                                                                            CLASS ACTION COMPLAINT
                              Case 2:20-cv-02311-MWF-GJS Document 1 Filed 03/10/20 Page 21 of 21 Page ID #:21




                               1    without justification, from selling the Products to Plaintiff and members of the class
                               2    in an unfair, unconscionable, and oppressive manner. Defendants’ retention of such
                               3    funds under such circumstances making it inequitable to retain the funds constitutes
                               4    unjust enrichment.
                               5             113.          The financial benefits derived by Defendants rightfully belong to
                               6    Plaintiff and members of the Class. Defendants should be compelled to return in a
                               7    common fund for the benefit of Plaintiff and members of the Class all wrongful or
                               8    inequitable proceeds received by Defendants.
                               9             114.          Plaintiff and members of the Class have no adequate remedy at law.
                              10                                       PRAYER FOR RELIEF
                              11             WHEREFORE, Plaintiff, individually and on behalf of all others similarly
9255 Sunset Blvd., Ste. 804
CLARKSON LAW FIRM, P.C.




                              12    situated, prays for judgment and relief on all Causes of Action as follows:
 Los Angeles, CA, 90069




                              13            A.       An order enjoining Defendants from continuing to label and advertise the
                              14                     Products as challenged herein;
                              15            B.       Restitutionary, actual, statutory, compensatory, and punitive damages;
                              16                     and
                              17            C.       Reasonable attorney fees and costs.
                              18

                              19                                            JURY TRIAL DEMANDED
                              20             Plaintiff demands a jury trial on all triable issues.
                              21

                              22

                              23    DATED: March 10, 2020                                   CLARKSON LAW FIRM, P.C.
                              24
                                                                                            /s/ Ryan J. Clarkson, Esq.
                              25                                                            Ryan J. Clarkson, Esq.
                                                                                            Matthew T. Theriault
                              26                                                            Celine Cohan, Esq.
                                                                                            Attorneys for Plaintiff Mocha Gunaratna
                              27

                              28

                                                                                       21
                                   Error! Unknown document property name.              21
                                                                             CLASS ACTION COMPLAINT
